DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “adversely” in claim 1 is a subjective term which renders the claim indefinite. The term “adversely” is not defined by the claim, the specification does not provide a standard for ascertaining 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werke (EP-2302084-A1), hereinafter Werke.
	Regarding Claim 1, Werke teaches a zinc alloy including the elements shown in Table 1.
Table 1
Element
Claim
Werke
Citation
Relationship
Al
5-18
0.005-20
[0010]
Encompassing
Cu
0.1-2.5
0.01-1.5
[0010]
Overlapping
Mg
0.001-0.05
0.002-0.015
[0007]
Within
Ti
0.03-1
0.05-0.1
[0010]
Within
Zn
balance
Balance
[0010]
Same

0.07 or less
0.0005-0.5 B or N or C
[0010]
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Werke further teaches the zinc alloy having improved rollability ([0003]) which is within the claimed the zinc wrought alloy is machinable by extrusion, rolling, forging, or drawing without adversely affecting mechanical properties of the zinc wrought alloy.
	Through routine experimentation, a person having ordinary skill in the art could reduce the encompassing range of 0.005-20% aluminum to the claimed range.

	Regarding Claim 2, Werke teaches the claim elements as discussed above. Werke further does not require lead to be contained in the alloy which is the same as the claimed lead is not alloyed.

	Regarding Claim 3, Werke teaches the claim elements as discussed above. In the same manner as above, a person having ordinary skill in the art could reduce the encompassing range of aluminum according to Werke to the claimed narrower range.

	Regarding Claim 6, Werke teaches the claim elements as discussed above. As discussed above, Werke teaches a Mg content of 0.002-0.015 which overlaps the claimed the content of Mg is from 0.003% by weight to 0.05% by weight.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).



	Regarding Claim 12, Werke teaches the claim elements as discussed above. As discussed above, Werke teaches the composition shown in Table 2.
Table 2
Element
Claim
Werke
Citation
Relationship
Al
14-16
14-16
As discussed above
same
Cu
0.5-2.5
0.01-1.5
[0010]
Overlapping
Mg
0.003-0.05
0.002-0.015
[0007]
Within
Ti
0.05-1
0.05-0.1
[0010]
Within
Zn
balance
Balance
[0010]
Same

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 13, Werke teaches the claim elements as discussed above. As discussed above, Werke teaches the composition shown in Table 3.
Table 3
Element
Claim
Werke
Citation
Relationship
Al
14-16
14-16
As discussed above
same
Cu
0.5-1.5
0.01-1.5
[0010]
Overlapping
Mg
0.003-0.05
0.002-0.015
[0007]
Within
Ti
0.05-1
0.05-0.1
[0010]
Within

balance
Balance
[0010]
Same


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-7, and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736